IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

TWIN WILLOWS, LLC,                  )
                                    )
            Petitioner,             )
                                    )
      v.                            )         C.A. No. 2020-0199-PWG
                                    )
LEWIS PRITZKUR, TRUSTEE             )
FOR PATRICIA E. GIBBS,              )
DAWN R. ELLERY, GWEN                )
D. RINALDI, and ROBIN               )
SILVERMAN,                          )
                                    )
            Respondents.            )


                            MASTER’S REPORT

                  Date Submitted:   April 25, 2022
                  Final Report:     August 2, 2022

Mark Billion, Esq., BILLION LAW, Dover, Delaware; Peter K. Shaeffer, Jr., Esq.,
AVENUE LAW, Dover, Delaware, Attorneys for Petitioner

Jeffrey M. Weiner, Esq., LAW OFFICES OF JEFFREY M. WEINER, Wilmington,
Delaware, Attorney for Respondent Lewis Pritzkur, Trustee for Patricia E. Gibbs,
Dawn R. Ellery, Gwen D. Rinaldi, and Robin Silverman

Robert A. Penza, Esq., Christina B. Vavala, Esq., POLSINELLI PC, Wilmington,
Delaware, Attorney for Dawn R. Ellery, Gwen D. Rinaldi, and Robin Silverman

Patricia E. Gibbs, Smyrna, Delaware, Pro Se




GRIFFIN, M.
         Pending before me is a complaint in which a buyer seeks an extension of time

to complete a land sale agreement, with a “time is of the essence” clause, and specific

performance of that agreement. At issue is 81 acres outside of Smyrna, Delaware,

which is being sold by a partition trustee appointed by the Court to sell the property

for the disputing co-tenants. Buyer alleges that seller’s misconduct prevented it from

performing its obligations under the agreement. After trial, I conclude that the

evidence does not show seller’s or co-tenants’ actions prevented buyer from

fulfilling its obligations under the agreement, and I recommend that the Court enter

judgment in favor of seller. This is a final report.

                           I.      FACTUAL BACKGROUND1

A. Introduction

         At the heart of this matter is a petition to partition approximately 81.9 acres

located at 3431 South Dupont Boulevard, Smyrna, Delaware (“Property”), which

was filed by Dawn Ellery, Gwen Rinaldi, and Robin Silverman (collectively,

“Lawrence Respondents”), who together own a 50% interest in the Property, against

Patricia Gibbs (“Gibbs”), the other 50% owner of the Property, in 2007.2 On

February 25, 2008, the Court appointed Lewis Pritzkur (“Pritzkur” or “Seller”) as


1
 I refer to the transcript of the trial that occurred on March 23, 2022 and March 24, 2022
as “Trial Tr.,” and to joint trial exhibits as “JX.” I refer to the transcript of the December
15, 2020 hearing on Plaintiff’s Motion for Default Judgment as (“MDJ Tr.”).
2
    Docket Item (“D.I.”) 1, ¶¶ 2, 3, 5.
partition trustee over the property and ordered that the Property be sold by private

sale with the Court’s approval.3 There were difficulties selling the Property but,

eventually, an agreement of sale for the Property (“Agreement”) between Pritzkur

and JMW Investments LLC (“JMW”) was signed on September 27, 2016.4 The

Agreement was approved by the Court on November 14, 2016 and Pritzkur began

providing quarterly status updates to the Court.5

B. The Agreement

          The Agreement provided buyer with a 120 day due diligence period (“Due

Diligence Period”) to evaluate the Property, which began running on the date of

court approval.6 At the end of the Due Diligence Period buyer could elect to

terminate the Agreement and recover the deposit.7 The Due Diligence Period ended

on March 14, 2017. Following the Due Diligence Period, buyer had 24 months

(“Permitting Period”) to use “good faith, diligent efforts” “to apply for and obtain

all necessary zoning, subdivision, environmental, local, state and federal approvals

[(“Approvals”)] needed for [its] intended development of the Property.”8 Seller had


3
 Pritzkur v. Ellery, C.A. No. 12820-MG (Del. Ch.), D.I. 1, ¶ 14; see also See Ellery v.
Gibbs, C.M. No. 2521-K (Del. Ch.). I take judicial notice of these filings. D.R.E. 201.
4
    See D.I. 5, ¶ 6; JX02 [hereinafter “Agreement”]; JX06.
5
    JX06; see also Pritzkur v. Ellery, C.A. No. 12820-MG (Del. Ch.), D.I. 18.
6
    Agreement, art. 3(a).
7
    Id., art. 2(b).
8
    Id., art. 3(b).
                                              2
to permit buyer to access the Property during the Due Diligence and Permitting

Periods, if buyer met certain conditions including “providing Seller not less than

seventy-two (72) hours’ notice of each intended entry onto the Property”(“Notice

Condition”).9 The Agreement gave buyer the option to extend the Permitting Period

for two additional periods of six months each, for an extension fee.10 If, after using

good faith, diligent efforts, buyer was unable to obtain the Approvals, it could either

waive the Approvals and proceed to settlement or terminate the Agreement.11

Closing was to occur thirty days following the “outside date” (the earlier of buyer’s

receipt of the Approvals or the end of the Permitting Period), with buyer delivering

the purchase price at settlement.12 The Agreement has a time is of the essence clause,

and buyer’s sole remedies for seller’s failure to perform any of the terms of

conditions of the Agreement is to either sue for specific performance or terminate

the Agreement and receive back the deposit and extension fees.13

C. Performance Under the Agreement

          On March 14, 2017, JMW assigned its interest in the Agreement to Petitioner

Twin Willows, LLC (“Twin Willows” or “Buyer”), and Pritzkur approved the


9
    Id., art. 3(a).
10
     Id., art. 3(b).
11
     Id., art. 3(b).
12
     Id., ¶ 4(a).
13
     Id., ¶ 10.
                                           3
assignment the same day.14 With Pritzkur’s agreement, JMW’s principal assigned

his ownership interest in Twin Willows to Henry Mast (“Mast”) on May 16, 2017.15

Following the assignment, the next communication between Pritzkur and Twin

Willows was on August 8, 2017, when Pritzkur inquired about Twin Willows’

progress seeking the Approvals.16 On August 17, 2017, Mast engaged Morris

Ritchie and Associations (“MRA”) to provide concept planning services, including

a topographical survey, for the Property.17 On September 19, 2017, Pritzkur again

asked Mast for a progress report, who responded that he was working with DelDOT

and would like permission to enter the Property to clean it up with a bush hog for

the topographical survey.18

        On October 27, 2017, Pritzkur and Mast had a conversation, which was

confirmed in an email from Pritzkur asking that Mast provide a letter indicating what

he needs to do on the Property to “reasonably move forward” with the Agreement




14
     JX08.
15
   See JX16; JX17. The consideration for the assignment was $200,000.00 plus
reimbursement of the $175,000 deposit. Id. Twin Willows “has no income” and “is a
holding company for a land contract.” Trial Tr. 258:22-259:1.
16
     JX162.
17
     JX20.
18
   JX21. It appears that Mast or others undertook some work on the Property during this
time period, although the nature and extent is uncertain. E.g., Trial Tr. 267:11-12; Mast
Dep Tr. 25:1-9; id. 28:15-29:6; id. 33:23-34:5; JX21; JX23.


                                           4
and “giving 2-3 weeks advance notice so [Pritzkur] can give enough advance notice

to Mrs. Gibbs.”19 The email also stated that Pritzkur intended to be on the Property

when Twin Willows’ agents are on the Property, and offered to provide law

enforcement assistance “[i]f a serious confrontation should arise which would

endanger the personal safety of your representatives.”20 On or about December 21,

2017, it appears Twin Willows reported to Pritzkur that it had made contact with

Gibbs and she gave permission to bring equipment onto the Property to clear brush

to facilitate surveying and engineering work.21

         At that time, Mast testified that he continued to go onto the Property, giving

the required 72 hours’ notice to Gibbs, not Pritzkur.22 At Gibbs’ request, Pritzkur

met with her on January 23, 2018 to discuss her issues related to Twin Willows’

performance under the Agreement.23 She requested two days’ notice before Twin




19
  JX23. The 2-3 weeks’ notice exceeded what was required in the Agreement, which Mast
testified presented problems for him. See Agreement, art. 3(a); Trial Tr. 267:2-13. Pritzkur
was aware he was not getting notices from Mast in August or September 2017. Pritzkur
Dep. Tr. 121:13-16.
20
     JX23.
21
   JX27, ¶ 6. In addition, on November 6, 2017, Pritzkur emailed Mast’s attorney
requesting an update and reminding him about the Notice Condition. D.I. 106, Ex. CC.
22
     Mast Dep. Tr. 32:8-35:14.
23
     JX 26; JX33.
                                             5
Willows would bring equipment on the Property,24 which Mast agreed to provide to

Gibbs.25

        On February 15, 2018, however, Mrs. Gibbs wrote to Pritzkur and Mast’s

attorney purporting to “totally revoke any permission” that may have been given for

Twin Willows or Mast, or his agents, to have access to the Property.26 After

contacting Gibbs, on February 21, 2018, Pritzkur told Mast that Gibbs was agreeable

to going back to 48 hours’ advance written notice prior to entry on the Property, but

wanted a waiver/indemnification letter from Mast before anyone accessed the

Property.27   Pritzkur followed up with a letter to Gibbs indicating that the

waiver/indemnification letter was being prepared and advising that Twin Willows’

agents would not seek access to the Property until she sends a letter revoking her

February 15, 2018 letter.28 In an April 2, 2018 email to Mast and others, Pritzkur

discussed that Mast’s attorney was finalizing an indemnification/waiver letter for all

owners of the Property and that, once Gibbs received that letter, he did not

“necessarily have reason to believe” that she would interfere with Twin Willows’



24
     JX34.
25
     JX36.
26
   JX37; JX38. Following receipt of this letter, Pritzkur called Gibbs, and she verbally
retracted the statements in the letter. Pritzkur Dep. Tr. 186:19-22; JX39.
27
     JX39.
28
  JX41. On March 23, 2018, Pritzkur sent a letter to Gibbs seeking the letter revoking her
February 15, 2018 letter. JX42.
                                            6
agents.29 It appears that the indemnification/waiver was forwarded to Pritzkur from

Mast’s attorney on April 18, 2018 and, on May 3, 2018, Pritzkur requested that

Mast’s attorney send the indemnification/waiver directly to Gibbs and also two

weeks’ notice for when Mast intends to access the Property.”30 On May 15, 2018,

Pritzkur asked that Mast let him know “about his progress with getting onto the

[P]roperty, clearing away debris, etc.,” and for a timeline of steps to be taken to

obtain the Approvals.31

         On May 22, 2018, Mast provided a timeline for obtaining the Approvals,

which indicated that it would take an additional 2+ years to obtain the Approvals, if

no issues arose.32 Mast’s attorney advised Pritzkur that Twin Willows’ agents had

begun to access the Property around the end of May of 2018.33 On July 3, 2018,

Geo-Technology Associates (“GTA”), a sister company to MRA, submitted a




29
     JX45. It appears Mast sent an indemnification letter to Gibbs on March 23, 2018. JX43.
30
  JX46; JX47. In a May 2, 2018 email to Mast’s attorney, Pritzkur stated, “[it has] been a
while since we’ve had any communication about the Buyer’s access to the Property.” D.I.
106, Ex. CC.
31
     JX51.
32
   JX53. The timeline listed a topographical survey (30-45 days); wetlands delineation
(approximately two months); followed by a traffic study and the permitting process for an
entrance onto Route 13 (“minimum of two years is anticipated”); and a sewer capacity
study (“in tandem with the above items”). Id. At that time, Pritzkur was concerned about
Twin Willows’ ability to obtain the Approvals by the closing date. JX52.
33
     JX55.


                                              7
proposal to Mast for an environmental site assessment, wetland delineation, wetland

delineation report and plan of the Property.34 On July 9, 2018, MRA submitted a

proposal to Mast for a boundary survey of the Property.35

        Mast’s attorney contacted Pritzkur on July 30, 2018 complaining that Gibbs

was “sometimes helpful and then very disruptive as she [was] being currently.”36

On July 31, 2018, Pritzkur responded by email reiterating that Twin Willows needs

to comply with the Notice Condition (send 72 hours’ written notice to him), copying

Gibbs, prior to accessing the Property.37 He also requested proof of insurance

coverage as specified in the Agreement, which was provided on or about August 6,

2018.38 On August 1, 2018, Mast gave notice to Pritzkur and Gibbs that his agents

would be doing work on the Property (cutting and clearing underbrush) between

August 6, 2018 and August 19, 2018.39 On August 6, 2018, Pritzkur emailed Mast




34
   JX57. The proposal was submitted to Bay Developers, LLC, which is another limited
liability company that Mast owns. Mast Dep. Tr. 47:22-48:16.
35
     JX58.
36
     JX59.
37
     JX60.
38
  Id.; Trial Tr. 459:14-21. The insurance coverage period was April 10, 2018 to April 10,
2019. Id. 477:13-24; JX244. No proof of insurance was provided showing coverage after
April 10, 2019. Trial Tr. 459:22-460:5.
39
  JX64. Although the Agreement required only that advance notice be sent to Pritzkur and
Lawrence Respondents’ attorney, Pritzkur worked with Mast to ensure that notice was also
sent to Gibbs, without objection from Mast. Pritzkur Dep. Tr. 170:24-174:22; Mast Dep.
Tr. 52:3-53:12; JX60; see also Agreement, art. 11.
                                           8
advising that his representative will accompany Twin Willows’ agents onto the

Property and reiterated that he will arrange for a police escort if needed.40 On August

16, 2018, Mast sent notice to Pritzkur that Twin Willows’ agents would be doing a

topographical survey on the Property from September 10, 2018 until September 30,

2018.41      In September and October 2018, MRA and GTA employees were

performing work on the Property related to topographical and boundary surveys, and

environmental studies.42

        A major incident occurred on November 2, 2018, in which MRA employees

reported to police that Gibbs and her daughter kicked them off of the Property and

her daughter took a MRA field notebook, which the police returned.43 On November

13, 2018, MRA indicated to Mast that they would “not be able to continue working

[at the Property] without some sort of chaperon[e] or security personnel.”44 On



40
     JX67.
41
     JX68.
42
  See JX71; JX72; JX73; JX231, ¶ 13(b) (description of incident between a GTA employee
and Gibbs on October 17, 2018).
43
   See JX75; JX76; Trial Tr. 23:24-25:8; id. 42:19-44:19. There is no evidence that Twin
Willows provided advance notice of this entry to Pritzkur. At trial, a MRA employee
reported that Gibbs’ daughter “touched” their equipment but did not damage it. Trial Tr.
25:13-18; id. 33:12-22. A MRA employee testified that he did not feel threatened by the
interaction with Gibbs and her daughter but they “wanted [them] to leave.” Id. 44:20-45:3.
But see id. 26:17-20 (another MRA employee testified that Gibbs’ daughter made him feel
“very uncomfortable”).
44
  JX80. The MRA internal email also indicated that “[t]he other days we worked [on the
Property] they did not have any significant encounters.” JX79.
                                            9
November 16, 2018, Pritzkur responded that his representative “will make certain to

have a state trooper or troopers present so that the work that needs to be done can be

done without interference by [Gibbs].”45 On December 11, 2018, Mast emailed

Pritzkur that MRA employees would be on the Property on January 7-11, 2019.46

Pritzkur responded that Mast needed to put this notice in writing to him, copying

Gibbs.47 Although written notice was not sent until later,48 Pritzkur’s representative,

after receiving confirmation of the dates onsite on January 7, 2019, arranged for a

police escort for MRA’s employees from January 8-10, 2019.49

           On or about December 5, 2018, GTA produced an environmental site

assessment in which it recommended that former orchard and plant nursery areas on

the Property be evaluated for residual pesticides.50 On January 9, 2019, Mast

engaged GTA for soil sampling to evaluate for “priority pollutant pesticides.”51




45
   JX82. On November 19, 2018, Mast sent notice to Pritzkur, copying Gibbs, that Twin
Willows’ agents will be on the Property to survey between December 1, 2018 and
December 15, 2018. JX 83. It is unclear if any agents were on the Property during that
time and no evidence that any issues arose then.
46
     JX85.
47
     Id.
48
  On January 8, 2019, Mast sent written notice than MRA will be onsite January 7-21,
2019. JX83.
49
     JX87; JX88; Pritzkur Dep. Tr. 226:12-16.
50
     JX84, §6.2.
51
     JX95.
                                            10
GTA completed their evaluation on January 28, 2019, which indicated that those

pesticides were within allowable limits.52

          On January 9, 2019, MRA estimated to Mast that their work on the Property

would take at least another 20-30 months (which would exceed the Agreement’s

time period).53 At that point, “Twin Willows’ focus changed.”54 Mast sent written

notices to Pritzkur that no one would be onsite, due to weather, between January 21,

2019 and February 18, 2019.55 When MRA contacted Mast on or about February 5,

2019 asking to go onsite to complete the one-half day of additional field work

needed, he indicated that two weeks’ notice was needed to go onsite.56 On February

18, 2019, Mast sent written notice to Pritzkur that, due to weather, no one would be

onsite between February 18, 2019 and March 4, 2019.57 When MRA followed up

with Mast on February 21, 2019, asking whether Mast had obtained permission for

MRA to go on the Property, Mast responded that MRA should “hold off [until] I




52
  JX99, at 2; see also JX96. Mast testified that he wanted additional soil borings to further
evaluate the arsenic levels, although there is no evidence he took steps to complete those
borings. See Trial Tr. 365:22-23; id. 376:8-11; id., 380:15-18.
53
  JX92. This timeframe assumes that the preliminary process and final engineering occur
concurrently; if not, the process was estimated to take 24-36 months. Id.
54
     D.I. 157, at 7.
55
     Notices were sent on January 21, 2019 and February 4, 2019. JX83.
56
     JX104.
57
     JX83.
                                             11
give you the green light.”58 There is no evidence that Mast ever followed up with

MRA to complete their work on the Property.59

         On or about March 13, 2019, Twin Willows paid $50,000.00 for a six-month

extension under the Agreement, extending the Agreement until October 14, 2019.60

Mast sent written notices stating that Twin Willows was “conducting traffic counts

and noise studies” and did not need to go onsite between March 18, 2019 and May

27, 2019.61 It appears that the May 13, 2019 notice was the final notice sent by Mast

to Pritzkur.62

         In mid-2019, Mast pursued a possible sale of a portion of the Property to

Smyrna School District, which fell through during the summer of 2019.63 On or


58
     JX108.
59
   Trial Tr. 106:5-11; id. 107:9-12. At trial, Mast testified that MRA told him to “pound
sand ... we’re done, we ain’t coming back.” Id. 270:20-22; id. 263:10-13. His testimony
was contradicted by the testimony of a MRA principal who indicated that MRA would
have returned to the job. Id. 106:12-21; id. 107:9-12 (“[I]s it fair to say you waited for him
to give you the green light to finish your work and he never did, right? [Response:] That’s
fair.”). Considering all of the evidence, I weigh the testimony of the MRA principal greater
than Mast’s testimony.
60
     JX119.
61
  JX83. Notices stating that work would be conducted off the Property for two week
periods were sent on March 18, 2019; April 1, 2019; April 15, 2019; April 29, 2019; and
May 13, 2019. Id. At his deposition, Mast testified that someone in his office “was just
keeping up with the reporting.” Mast Dep. Tr. 63:17-21.
62
     See JX83.
63
  See Trial Tr. 350:19-351:20; JX133; JX135; JX136; JX 137; JX142. The Property was
appraised for the school district for “possible acquisition purposes” at $5,850,000.00, as of
May 24, 2019. JX138. It is not clear when or why the sale did not occur. With regard to
why the sale did not occur, Mast testified that “we got into the weeds with [an]
                                             12
about September 11, 2019, Twin Willows paid $50,000.00 for a second six-month

extension under the Agreement, extending the Agreement until March 14, 2020.64

The Twin Willows project “languished.”65 Mast testified that he was not “making

any progress with anything else,” and did not pursue a traffic impact study.66 In

December of 2019, Mast and Pritzkur started negotiating about extending the

Agreement beyond March 14, 2020.67 On February 28, 2020, Mast signed a listing

agreement with R&R Commercial Realty to sell the Property for $7,300,000.00.68

                           II.   PROCEDURAL HISTORY

          On March 13, 2020, Twin Willows filed the Complaint for Declaratory

Judgment and Specific Performance (“Complaint”) against Pritzkur (as partition

trustee), Lawrence Respondents, and Gibbs, seeking a declaration that the parties

have a current, valid, and binding Agreement, an 18 month extension of the



archeological study … [t]hen one of the school board members found out what was going
on, and they killed the deal.” Trial Tr. 352:10-15. But see JX209 (“the [P]roperty was in
the wrong school development zone”).
64
     JX145.
65
     D.I. 157, at 8.
66
  Trial Tr. 288:2-5. Mast testified that the “only thing [he] did with a traffic study … [is
use] a private guy that counts for DelDOT.” Id. 345:10-12. He admitted at trial that the
notices he sent stating that a noise and traffic study were being conducted were not true.
Id. 288:8-14.
67
     JX150; JX152-JX161.
68
   JX163. The realtor who entered into the listing agreement testified that the purpose of
listing the Property was to find tenants, such as a “supermarket,” to help Mast develop the
Property. Trial Tr. 452:7-11.
                                            13
Agreement to complete the contingencies, an order that Lawrence Respondents and

Gibbs vacate the Property, damages, and attorneys’ fees and costs, based on claims

of specific performance and breach of contract as well as “general principles of

equity.69 On April 23, 2020, Pritzkur and Lawrence Respondents filed their answers,

in which both agreed that the Agreement should be extended only for the time

“reasonably necessary” for Twin Willows to finish what needs to be done to obtain

the Approvals.70 Gibbs was served on June 11, 2020,71 but did not file an answer.

          On September 1, 2020, Twin Willows moved for default judgment against

Gibbs, which was opposed by Lawrence Respondents and Pritzkur.72 Both argued

that the remedy Twin Willows seeks is inappropriate and asked the Court to craft a

different remedy.73 At a December 15, 2020 hearing, I declined to grant the motion

for default judgment and questioned whether this Court has subject matter

jurisdiction over the matter.74 After briefing, the Court held oral argument on subject




69
     D.I. 1.
70
     D.I. 5; D.I. 6.
71
     D.I. 9.
72
     D.I. 16; D.I. 17; D.I. 22.
73
     D.I. 17, at 7-8; D.I. 22; Pritzkur Dep. Tr. 256:12-19.
74
  D.I. 24; MDJ Tr. 21:5-12. I also questioned whether Gibbs was properly a party since
she was not a party to the Agreement. MDJ Tr. 20:6-21:4. Nevertheless, I have allowed
the Lawrence Respondents and Gibbs to participate in this matter as parties. See Trial Tr.
4:6-24.
                                               14
matter jurisdiction on July 8, 2021.75 In a July 27, 2021 Final Master’s Report

(“Subject Matter Jurisdiction Report”), I concluded that this Court has subject matter

jurisdiction over Twin Willows’ specific performance claim.76 Exceptions were

taken to the Subject Matter Jurisdiction Report, but they were overruled.77

         Extensive discovery followed, and I addressed several discovery disputes.78

Twin Willows filed a January 10, 2022 Motion for Leave to File a Motion for

Summary Judgment, contending that, based upon judicial admissions, there were no

facts in dispute and that it could prove entitlement to judgment as a matter of law.79


75
  D.I. 32; D.I. 33; D.I. 34; D.I. 35; D.I. 36; D.I. 37. Briefing was delayed to allow time
for the parties to negotiate. MDJ Tr. 21:8-12; D.I. 29; D.I. 30.
76
   D.I. 38, at 12. I also found that the Complaint’s request for relief under the “general
principles of equity” failed to state a cognizable equitable claim. Id., at 7-8.
77
     D.I. 40; D.I. 64; D.I. 70.
78
   On November 16, 2021, Twin Willows filed a Joint Motion to Modify a Subpoena and
for a Protective Order, arguing that it did not have to produce tax information for Mast and
related entities. D.I. 72. On December 17, 2021, I issued an oral final master’s report
granting in part and denying in part that motion, holding that the tax returns were relevant
and discoverable but requiring that they be produced subject to a confidentiality stipulation,
and stayed exceptions to that report. D.I. 81; D.I. 87. On December 28, 2021, Lawrence
Respondents filed a Motion for Protective Order, arguing that they had no discoverable
information and did not have to sit for depositions. D.I. 86. On January 13, 2022, I denied
in part, and granted in part, that motion in an oral final master’s report, holding that Twin
Willows had the ability to depose Lawrence Respondents with limitations, and stayed
exceptions to that report. D.I. 92; D.I. 93; D.I. 96. Upon an emergency request of the
parties, on January 20, 2022, I resolved issues that arose during Pritzkur’s deposition. D.I.
95; D.I. 98. On February 3, 2022, Twin Willows filed a Motion to Compel Production of
Communications between Lawrence Respondents’ attorney and Pritzkur. D.I. 99.
Following oral argument on February 18, 2022, I issued a written final master’s report on
February 28, 2022, granting that motion in part and denying it in part, and stayed exceptions
on that report. D.I. 120; D.I. 127; D.I. 129.
79
     D.I. 90.
                                             15
In a January 12, 2022 order, I denied that request because the scheduling order would

not allow full briefing on a summary judgment motion before trial and, preliminarily,

it appears that material factual disputes still remain.80 Pre-trial briefs were submitted

on March 9, 2022, and the pre-trial conference in this matter was held on March 15,

2022.81 On March 21, 2022, Twin Willows filed a Motion to Seal Certain Financial

Information and Specify Confidential Treatment.82 At the beginning of trial on

March 23, 2022, I granted that motion in part, holding that the public did not have a

strong interest in Mast’s detailed financial tax information and sealing trial exhibits

and any portion of the trial transcript that addresses that sensitive information.83

Trial was held on March 23, 2022 and March 24, 2022.84 Mrs. Gibbs appeared at



80
  D.I. 91. The denial was without prejudice and Twin Willows was free to advance its
arguments at trial. Id., at 4. Under Court of Chancery Rule 143, that order was a final
master’s report, and I stayed exceptions to that final report. Id., at 4-5.
81
     D.I. 134; D.I. 135; D.I. 138; D.I. 143; D.I. 150.
82
     D.I. 144.
83
   Trial Tr. 11:7-16:8. Granular details of Mr. Mast’s tax returns and personal financial
statements were protected, not high level financial information or cash flow statements,
since it appeared that Twin Willows’ ability to perform under the Agreement would be an
issue at trial. Id. 14:4-11; id. 13:12-23. As discussed below, this legal issue was not
dispositive to my decision in this matter. See infra note 169.
84
   D.I. 151. At the beginning of trial, Pritzkur moved to dismiss the matter for lack of
standing, citing 6 Del. C. § 18-1107(1), because Twin Willows had allowed its corporate
charter to lapse in June 2020. Trial Tr. 19:14-20:6. I denied that motion without prejudice
in favor of proceeding with trial and allowed Pritzkur to raise that issue in post-trial
briefing. Id. 22:13-23:13. During the trial, evidence was presented that Twin Willows’
charter had been revived nunc pro tunc, and Pritzkur withdrew the motion to dismiss at the
close of trial. See id. 241:16-242:18; id. 495:13-17; Demonstrative Ex. 5.
                                                16
trial, and I allowed her to participate in the proceedings in the same capacity as

Lawrence Respondents.85 The parties submitted post-trial memoranda on April 25,

2022.86

                                      III.    ANALYSIS

A. Judicial Admissions

         Twin Willows contends that Pritzkur and Lawrence Respondents made

judicial admissions in their answers that are binding and dispositive to this matter.87

Pritzkur responds that these judicial admissions are not binding because the factual

allegations were subsequently established to be false.88

         “Voluntary and knowing concessions of fact made by a party during judicial

proceedings (e.g., statements contained in pleadings, stipulations, depositions, or

testimony; responses to requests for admissions; counsel’s statements to the court)

are termed ‘judicial admissions.’”89 “Judicial admissions which are binding on the

tendering party are limited to factual matters in issue and not to statements of legal




85
     Trial Tr. 4:6-24.
86
     D.I. 153; D.I. 155; D.I. 157.
87
     D.I. 138, at 11-14; D.I. 131; see also D.I. 90.
88
  D.I. 153, at 19-20. Alternatively, Pritzkur argues that judicial admissions are not binding
on the Court. Id.
89
  Merritt v. United Parcel Serv., 956 A.2d 1196, 1201 (Del. 2008) (citations omitted).
E.g., Feldman v. YIDL Tr., 2018 WL 1151797, at *4 (Del. Ch. Mar. 5, 2018); Pilot Point
Owners Ass’n v. Bonk, 2010 WL 3959570, at *2 (Del. Ch. Oct. 7, 2010).
                                                17
theories or conceptions.”90          A judicial admission “is not merely another layer of

evidence, upon which the … court can superimpose its own assessment of weight

and validity. It is, to the contrary, an unassailable statement of fact that narrows the

triable issues in the case.”91 “A tribunal may, however, in the exercise of its

discretion, relieve a party from the conclusiveness of its judicial admissions.”92

          First, Twin Willows asks the Court to establish as a judicial admission that

“Gibbs has made it very difficult for Twin Willows to complete work at the Property

in order to complete the permitting processing [sic] specified in the Agreement of

Sale” against Pritzkur.93 This is a concession of fact made by Pritzkur in his answer

and confirmed in deposition and trial testimony.94 This is a judicial admission and,

considering the circumstances, I find it would be inequitable to relieve Pritzkur of

the consequences of that admission.95


90
  Blinder, Robinson & Co. v. Bruton, 552 A.2d 466, 474 (Del. 1989) (citation omitted);
see also AT&T Corp. v. Lillis, 953 A.2d 241, 257 (Del. 2008) (citation omitted); Cox
Commc’ns, Inc. v. T-Mobile US, Inc., 273 A.3d 752, 766 (Del. 2022) (“[The judicial
admission] doctrine does not apply to legal conclusions.”) (citation omitted), reargument
denied (Mar. 22, 2022).
91
   BE&K Eng’g Co. v. RockTenn CP, 2014 WL 186835, at *7 (Del. Ch. Jan. 15, 2014)
(internal quotation marks and citations omitted) (alteration in original), aff’d sub nom.
RockTenn CP v. BE&K Eng’g Co., 103 A.3d 512 (Del. 2014) (Mem.); see also Itron, Inc.
v. Consert Inc., 109 A.3d 583, 588 (Del. Ch. 2015).
92
     Merritt, 956 A.2d at 1202 (citations omitted).
93
     D.I. 138, at 12 (citing D.I. 6, ¶ 29).
94
     See D.I. 98; Pritzkur Dep. Tr. 155:10-24; Trial Tr. 161:11-12.
95
  The legal significance of this admission is addressed later. See infra notes 160-166 and
accompanying text.
                                               18
          Next, Twin Willows asks the Court to establish as a judicial admission that

“[Twin Willows] was unable to clear the ground for the survey team and that [Gibbs]

ran over the surveyors’ GPS system,” and that “Gibbs barred Twin Willows from

the [P]roperty in early 2018.”96 I find that the first statement was not an unequivocal

statement as to a matter of fact because Pritzkur’s admission in the answer contained

a disclaimer – “Trustee was provided information to apparently substantiate this

allegation.”97       Further, the trial evidence does not support that statement.98

Therefore, I decline to establish that statement as a judicial admission. The second

statement was an unequivocal statement of fact in Pritzkur’s answer, consistent with

trial evidence, and is subject to judicial admission.99

          In addition, Twin Willows asks that the Court find that Pritzkur’s and

Lawrence Respondents’ prayers for relief asking the Court to “[e]xtend the time for

[Twin Willows] to complete the contingencies [in] … the Agreement” are judicial

admissions.100 I conclude that the decision whether the Court should extend the




96
     D.I. 138, at 12 (citing D.I. 6, ¶¶ 30-31, 34).
97
  D.I. 6, ¶¶ 30-31; see also Trial Tr. 161:16-19 (“I had no personal knowledge of what she
did … [T]his is the allegation …. And how I answered them is in [my answer].”).
98
  See supra notes 39-43 and accompanying text. A MRA employee testified at trial that
Gibbs’ daughter “touched” their equipment but did not damage it. Trial Tr. 25:13-18; id.
33:12-22. See also AT&T Corp. v. Lillis, 953 A.2d 241, 257 (Del. 2008).
99
     See D.I. 6, ¶ 34.
100
      D.I. 138, at 14; see D.I. 5, at 17; D.I. 6.
                                                    19
Agreement is a legal conclusion – a litigating position – and it is not subject to

judicial admission.101

B. Twin Willows is not Entitled to Specific Performance due to the Agreement’s
   Time is of the Essence Clause

          At issue is whether Twin Willows is entitled to specific performance of the

Agreement, given the time is of the essence clause in the Agreement. Twin Willows

contends that it is entitled to specific performance because Gibbs’ interference with

Twin Willows’ access, which was not properly addressed by Pritzkur, prevented it

from performing under the Agreement.102 Respondents argue, in response, that Twin

Willows is in default of material obligations under the Agreement, including the time

is of the essence clause, and was not ready, willing and able to perform its obligations

under the Agreement.103




101
    I also consider whether judicial estoppel might apply. Judicial estoppel “prevents a
litigant from advancing an argument that contradicts a position previously taken that the
court was persuaded to accept as the basis for its ruling.” Motorola Inc. v. Amkor Tech.,
Inc., 958 A.2d 852, 859 (Del. 2008). However, a party “is not barred from changing its
position under the doctrine of judicial estoppel [if the] court did not rely on [the party’s]
argument in a decision.” AT&T Corp. v. Lillis, 953 A.2d 241, 257 (Del. 2008).
Respondents changed their positions long ago (before December 2020), see D.I. 17, D.I.
22; D.I. 34; D.I. 51; D.I. 76; D.I. 106; D.I. 134. The Court has not relied on these statements
in its decisions, and there is no prejudice in allowing Respondents to change their litigating
positions.
102
      D.I. 138, at 4-11.
103
      See D.I. 135, at 7-11; D.I. 134, at 20-31; D.I. 155, at 9-15.
                                                20
            “A party seeking specific performance must establish (1) a valid contract

exists, (2) he is ready, willing, and able to perform, and (3) that the balance of the

equities tips in favor of the party seeking performance.”104 The burden of proof for

each element is clear and convincing evidence.105 “Specific performance will not be

granted to a party who is in default of a material obligation under the contract, unless

that party is excused from performance of that obligation.”106 Here, the Agreement

has a time is of the essence clause.107 Delaware courts will generally give substantial

weight to these provisions, and the presence of a time is of the essence clause usually

prohibits the remedy of specific performance if the party fails to meet its contractual

obligations within the specified time.108

            In the Subject Matter Jurisdiction Report, I considered the effect of the

Agreement’s time is of the essence clause, and concluded that “[t]o obtain specific

performance, … Twin Willows will have to prove [Respondents’] misconduct, that

their actions prevented Twin Willows from performing under the contract, and that




104
      Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1158 (Del. 2010).
105
      Id.
106
      Walton v. Beale, 2006 WL 4763946, at *3 (Del. Ch. Jan. 30, 2006).
107
      Agreement, art. 10.
108
   See Penden v. Gray, 886 A.2d 1278, 2005 WL 2622746, at *3 (Del. Oct. 14, 2005)
(TABLE); see also HIFN, Inc. v. Intel Corp., 2007 WL 1309376, at *9 (Del. Ch. May 2,
2007) (“When time is of the essence in a contract, a failure to perform by the time stated is
a material breach of the contract.”) (citation omitted).
                                             21
it could have performed under the Agreement on a timely basis if the alleged

misconduct had not occurred.”109 With the advantage of the trial record, I return to

the question of whether Twin Willows has proven it is entitled to specific

performance, and also address Twin Willows’ argument about post-contractual

modification of the Notice Condition, and its contention that Mogavero v.

Greenberg110 entitles it to relief.

         “It is fundamental law that a party seeking a decree for specific performance

of a contract must, himself, have performed within the time specified [for] his own

obligations under the contract.”111 Where there is a time is of the essence clause,

“the surrounding circumstances are ordinarily immaterial in excusing the [party’s]

delay in tendering performance on or before the specified date.”112 “It is, however,

equally fundamental that a failure of a plaintiff to have performed his own obligation

will be excused if he was prevented by the other party from performing his

obligation.”113 “Where time is of the essence, the plaintiff must have performed


109
      D.I. 38, at 12; see also D.I. 70, 11:12-19.
110
      2007 WL 2713843 (Del. Ch. Sept. 12, 2007).
111
      Wells v. Lee Builders, Inc., 99 A.2d 620, 621 (Del. 1953) (citations omitted).
112
    Charamella v. Barley Mill Road Homes, Inc., 142 A.2d 515, 517 (Del. Ch. 1958)
(citation omitted); see also Thompson v. Burke, 1985 WL 165736, at *3 (Del. Ch. June 7,
1985).
113
    Wells, 99 A.2d at 621 (citations omitted). See also T.B. Cartmell Paint & Glass Co. v.
Cartmell, 186 A. 897, 903 (Del. Super. 1936) (“It is a sound principle that he who prevents
a thing being done shall not avail himself of the non-performance that he has occasioned.”)
(internal quotation marks and citations omitted).
                                                22
those obligations within the specified time, unless prevented from doing so by the

defendant.”114

         Under the prevention doctrine, a party’s duty to perform a condition of a

contract is excused if the other party’s actions contributed materially to the non-

occurrence of the condition.115 “It is an established principle of contract law that

‘[w]here a party’s breach by non-performance contributes materially to the non-

occurrence of a condition of one of his duties, the non-occurrence is excused.’”116

The non-performance must be material.117 “A breach ‘contributed materially’ to the




114
      Thompson, 1985 WL 165736, at *3 (citing Wells, 99 A.2d 620).
115
   See Snow Phipps Grp., LLC v. KCake Acquisition, Inc., 2021 WL 1714202, at *52-56
(Del. Ch. Apr. 30, 2021); Neurvana Med., LLC v. Balt USA, LLC, 2020 WL 949917, at *19
(Del. Ch. Feb. 27, 2020) (“The prevention doctrine provides that a party may not escape
contractual liability by reliance upon the failure of a condition precedent where the party
wrongfully prevented performance of that condition precedent.”) (citing Mobile Commc’ns
Corp. of Am. v. MCI Commc’ns Corp, 1985 WL 11574, at *4 (Del. Ch. Aug. 27, 1985));
Seven Invs., LLC v. AD Cap., LLC, 32 A.3d 391, 400 (Del. Ch. 2011). However, if the
condition would not have occurred regardless of the other party’s actions, the prevention
doctrine does not apply. See Snow Phipps Grp., 2021 WL 1714202, at *52 (citation
omitted).
116
    WaveDivision Hldgs., LLC v. Millennium Digital Media Sys., LLC, 2010 WL 3706624,
at *14 (Del. Ch. Sept. 17, 2010) (quoting Restatement (Second) of Contracts § 245).
117
    Snow Phipps Grp., 2021 WL 1714202, at *52 (citation omitted); id. (“[To be material,]
it is not necessary to show that the condition would have occurred but for the lack of
cooperation.” (quoting In re Anthem-Cigna Merger Litig., 2020 WL 5106556, at *91 (Del.
Ch. Aug. 31, 2020)).
                                            23
non-occurrence of a condition if the conduct made satisfaction of the condition less

likely.”118

          To determine whether there was misconduct by Respondents that prevented

Twin Willows from performing its obligations under the Agreement, it is necessary

to understand the parties’ obligations under the Agreement.

      1. Parties’ Obligations under the Agreement119

          Twin Willows was obligated under the Agreement to pay Pritzkur

$3,276,000.00 no later than 30 days after the expiration of the Permitting Period

(“Closing Obligation”),120 to pursue the Approvals, and to provide quarterly written

status updates to Seller in the 24 months following the Due Diligence Period.121

Twin Willows’ Closing Obligation was not conditioned upon actually obtaining the

Approvals.          The Agreement states that “Buyer’s obligations are expressly



118
   Id. (quoting Anthem-Cigna, 2020 WL 5106556, at *91) (internal quotation marks
omitted). The Court does not, within this analysis, consider whether the parties acted in
subjective bad faith. Id., at *53.
119
   In addition to the obligations addressed below, Buyer and Seller had other obligations
under the Agreement that are not at issue here. See Agreement, art. 3(a) (Buyer’s obligation
to evaluate to its satisfaction “the soil types, water table, and other requirements” of the
Property during the Due Diligence Period); id., art. 6 (mutual obligations of Buyer and
Seller to pay applicable transfer taxes and pr-rated charges); id. art. 9(a) (Seller covenanted
that it had the authority to sell the Property); id., art. 3(d) (Seller’s obligation to seek
immediate approval of the Agreement from this Court).
120
   Id., arts. 1, 2(a), 4(a). It could elect to close earlier upon obtaining the Approvals or
providing 15-days written notice to Seller. Id., art. 4(a).
121
      Id., art. 3(b).
                                              24
conditioned upon [a Due Diligence Period and a Permitting Period], the satisfaction

of which may be waived by Buyer.”122 Buyer was obligated to use good faith,

diligent efforts to seek the Approvals; however, it could waive the Approvals and

proceed to settlement, or terminate the Agreement and walk away.123

          In addition, Twin Willows was obligated to use “good faith, diligent efforts”

to pursue the Approvals during the Permitting Period.124 The Agreement does not

define “good faith, diligent efforts.”         If a contractual term is undefined, “the

interpreting court may consult the dictionary, if that is deemed useful, when

determining the term’s plain meaning.”125 Based on dictionary definitions, Twin

Willows had an obligation to make a steady, earnest, energetic, honest, and lawful

exertion of power to obtain the Approvals.126 Thus, Twin Willows was not under an



122
      Id., art. 3.
123
    Id., art. 3(b); see id. art. 4(b) (“[I]f Buyer … determines in good faith that one or more
of the contingencies cannot be satisfied and will not be waived, and provided Buyer shall
have used good faith, diligent efforts to satisfy all contingencies, Buyer shall have the
option to cancel this Agreement.”).
124
   Id., art. 3(b); see id., 4(b) (“… provided Buyer shall have used good faith, diligent efforts
to satisfy all contingencies”).
125
   Wenske v. Blue Bell Creameries, Inc., 2018 WL 3337531, at *10 (Del. Ch. July 6, 2018),
reargument denied, 2018 WL 5994971 (Del. Ch. Nov. 13, 2018); see also Lorillard
Tobacco Co. v. Am. Legacy Found., 903 A.2d 728, 738 (Del. 2006).
126
     See Diligent, Merriam-Webster Dictionary, https://www.merriam-webster.com/
dictionary/diligent (last accessed August 1, 2022) (“characterized by steady, earnest, and
energetic effort”); Good Faith, Merriam-Webster Dictionary, https://www.merriam-
webster.com/dictionary/good%20faith (last accessed August 1, 2022) (“honesty and
lawfulness of purpose”); Effort, Merriam-Webster Dictionary, https://www.merriam-
webster.com/dictionary/effort (last accessed August 1, 2022) (“conscious exertion of
                                              25
absolute duty to obtain the Approvals, but it had a heightened obligation to pursue

them.

          Pritzkur was obligated under the Agreement to convey marketable title to the

Property by special warranty deed to Buyer at closing,127 and to permit Buyer to

enter onto the Property (“Access Rights”) during the Due Diligence and Permitting

Periods.128 The Access Rights, however, were expressly conditioned upon the

following: 1) Buyer must provide 72 hours’ “notice of each intended entry”; 2)

Buyer must afford Seller the opportunity to accompany Buyer onto the Property; 3)




power”). This Court has considered language requiring “due diligence and good faith
efforts” as similar to the “best efforts” standards. See W. Willow-Bay Ct., LLC v. Robino-
Bay Ct. Plaza, LLC, 2007 WL 3317551, at *8, 11 n. 93 (Del. Ch. Nov. 2, 2007), aff’d, 985
A.2d 391 (Del. 2009), as corrected (Nov. 30, 2009). This Court has considered that the
“best efforts” standard “requir[es] a party to do essentially everything in its power to fulfill
its obligation.” AB Stable VIII LLC v. Maps Hotels & Resorts One LLC, 2020 WL
7024929, at *91 (Del. Ch. Nov. 30, 2020), judgment entered, (Del. Ch. 2021),
and aff’d, 268 A.3d 198 (Del. 2021) And, considering “good faith efforts” and “diligent
efforts” separately, the “good faith efforts” standard has been considered in the context of
a corporate merger & acquisition as “requir[ing] honesty in fact and the observance of
reasonable commercial standards of fair dealing.” AB Stable VIII LLC v. Maps Hotels &
Resorts One LLC, 2020 WL 7024929, at *91 (Del. Ch. Nov. 30, 2020), judgment entered,
2021 WL 46242 (Del. Ch. Feb. 5, 2021), aff’d, 268 A.3d 198 (Del. 2021) (citations
omitted). Although I found no caselaw addressing the separate “diligent efforts” standard
(if not contractually defined), it appears the “diligent efforts” standard is a higher standard,
similar to “best efforts” and “reasonable efforts.” See Ryan Aaron Salem, Comment, An
Effort to Untangle Efforts Standards Under Delaware Law, 122 Penn St. L. Rev. 793, 803
(2018); Menn v. ConMed Corp., 2022 WL 2387802, at *34-35 (Del. Ch. June 30, 2022);
see also AB Stable VIII LLC, 2020 WL 7024929, at *91 (discussing that “reasonable
efforts” require taking of typical actions under the circumstances).
127
      Agreement, arts. 1, 5, 7.
128
      Id., art. 3(a).
                                              26
Buyer must use good faith, diligent efforts to minimize the disruption to any

occupant’s use of the Property during its entry onto the Property; 4) Buyer must

provide Seller with evidence of adequate insurance to cover risks associated with

Buyer’s activities; 5) Buyer must restore any damage to the Property; and 6) Buyer

must indemnify and hold Seller harmless from any loss, cost, claim, liability, or

damage resulting from its entry onto the Property (collectively, “Conditions”).129

            Twin Willows argues that Pritzkur’s “job was to facilitate access for whatever

work, if any, that [Twin Willows] wanted to do.”130 I agree that Pritzkur had the

duty to take reasonable efforts to permit Twin Willows’ access onto the Property.131

However, that duty was expressly conditioned upon Twin Willows fulfilling the

Conditions, so it did not arise until Twin Willows satisfied the Conditions.




129
      Id.
130
      D.I. 157, at 3.
131
   Here, the Agreement placed no express obligation on Pritzkur to cooperate with Twin
Willows’ efforts to obtain the Approvals. Compare Mogavero v. Greenberg, 2007 WL
2713843, at *6 (Del. Ch. Sept. 12, 2007) (an express contractual duty to cooperate is a
heightened obligation over the implied covenant of good faith and fair dealing). Some
reasonable duty under the implied covenant of good faith and fair dealing, consistent with
Pritzkur’s conditional obligation to provide the Access Rights, would be implied. See
Glaxo Grp. Ltd. v. DRIT LP, 248 A.3d 911, 919 (Del. 2021) (holding that, under Delaware
law, the implied covenant of good faith inheres in every contract.”).
                                              27
      2. Respondents’ Conduct did not Prevent Twin Willows from Performing its
         Obligations

          Twin Willows contends that it “suffered from repeated interruptions to its

permitting process, and it was not Twin Willow’s responsibility to solve these

problems.”132 It argues that Pritzkur’s demands and Gibbs’ interference resulted to

a breach of the Access Rights, preventing Twin Willows from obtaining the

Approvals and closing on the Property.133 Pritzkur responds that, because Twin

Willows breached the Agreement’s terms, including by failing to diligently pursue

the Approvals or to satisfy the Notice Condition, the time is of the essence clause in

the Agreement prevents specific performance.134 Similarly, Lawrence Respondents

argue that Respondents did not breach the duty to provide Access Rights since Twin

Willows did not provide the required 72 hours” notice to activate those Rights.135

          The issue is whether Pritzkur, as a result of Gibbs’ actions, interfered with

Twin Willows’ Access Rights and pursuit of the Approvals such that Twin Willows

was prevented from fulfilling its obligations under the Agreement.                 If that

interference prevented Twin Willows from performing its obligations under the


132
      D.I. 138, at 18.
133
      D.I. 157, at 4-6; D.I. 138, 4-9, 19.
134
   D.I. 153, at 5-14; D.I. 134, at 24-33. Pritzkur also argues that Twin Willows delayed in
providing proof of insurance and indemnification, which were pre-conditions for Pritzkur
to provide the Access Rights. D.I. 153, at 11.
135
   D.I. 155, at 9-11. The Lawrence Respondents also assert that Twin Willows breached
the Agreement by failing to provide quarterly status reports. Id., at 11-12.
                                             28
Agreement, Twin Willows may be entitled to specific performance, despite the time

is of the essence clause.

         After assuming the Agreement in March 2017, Twin Willows initially took

limited action pursing the Approvals.136 It engaged MRA on August 17, 2017 to

provide concept planning services.137 It began accessing the Property around that

time but the evidence does not show it complied with the Notice Condition prior to

entry.138 On October 27, 2017, Mast and Pritzkur discussed Twin Willows’ access

to the Property and Pritzkur asked that Mast provide 2-3 weeks’ notice before

entering onto the Property (and offered to arrange for a police escort if needed).139

In December 2017, Twin Willows’ representatives continued to go onto the Property

with Gibbs’ (not Pritzkur’s) permission.140 During that time, because Twin Willows

failed to comply with the Notice Condition, any impediment caused by Gibbs does

not represent a denial of the Access Rights, or a breach under the Agreement, by

Pritzkur.




136
   When Twin Willows assumed the Agreement, it knew that the Due Diligence Period
had run. Trial Tr. 382:23-383:17. Nothing in the record indicates that JMW completed any
tasks or did any work on the Property prior to Twin Willows assuming the Agreement.
137
      JX20.
138
      See Mast Dep Tr. 23:21-24:11; Trial Tr. 470:12-17.
139
      JX23.
140
      See supra note 22.
                                             29
         In mid-February 2018, Gibbs purported to revoke Twin Willows’ access to

the Property, but Pritzkur arranged for restoration of access once Twin Willows

provided an indemnification/waiver letter, and 48 hours’ advance written notice.141

On April 2, 2018, Pritzkur wrote Mast that he could resume accessing the

Property.142 Twin Willows’ Access Rights were halted for approximately two

months. After being told that it could return to the Property in early April, Twin

Willows did not access the Property again until late May 2018, and Twin Willows

did not begin working with MRA and GTA on proposals for survey, engineering,

and environmental work until July 2018.143

         It appears difficulties arose with Gibbs in July 2018 and Pritzkur told Twin

Willows to provide 72 hours’ written notice to him, copying Gibbs.144 When Mast

provided advance notice to Pritzkur about access for August and September 2018, it

appears Twin Willows’ agents performed work on the Property without incident.145

There was a major incident between Gibbs and MRA employees on November 2,


141
   The fact that Gibbs barred Twin Willows from the Property was a judicial admission.
See supra note 99. Indemnification was one of the Conditions, along with the Notice
Condition. See Agreement, art. 3(a).
142
   JX45. It is not clear when Twin Willows provided the indemnification/waiver. It
appears issues continued through April of 2018, although an indemnification/waiver was
sent to Gibbs on March 23, 2018. See supra notes 28-30.
143
      See JX55; JX57; JX58; D.I. 106, Ex. CC.
144
   He also requested proof of insurance, which is one of the Conditions. JX60; see
Agreement, art. 3(a).
145
      JX64; JX67; JX68.
                                            30
2018, but there is no evidence that advance notice was given to Pritzkur prior to that

entry.146 Upon learning of the November 2, 2018 incident, Pritzkur responded that

a police escort will be arranged if advance notice is provided, which occurred for

Twin Willows’ next entry onto the Property in January 2019.147 In February 2019,

Twin Willows’ plans for the Property changed, and it appears Twin Willows stopped

pursuing the Approvals.148 Twin Willows paid for two extensions to the Permitting

Period,149 but did not seek access to perform work on the Property after March

2019.150

         Twin Willows never completed the preliminary approvals process, and Mast

testified that “[i]t’s a huge sum of money,” and an involved and long process.151 To

obtain preliminary plan approval, Mast would need to have completed (1) a traffic

impact study reviewed and approved by DelDOT, (2) a very detailed preliminary

plan, (3) a topographical study, and (4) a boundary survey, and (5) an accurate




146
      See supra note 43 and accompanying text.
147
      JX82; JX85; JX87; JX88.
148
      See supra notes 54-59, 65-66 and accompanying text.
149
      See JX114; JX145.
150
      See supra note 61 and accompanying text.
151
   Mast Dep. Tr. 40:10-13; see Trial Tr. 66:23-67:15; id. 262:6-14 (“[T]here’s probably
30 steps, 40 steps, I don’t know how many steps, in order to get a project like this from
Point A to Point B. And honestly, we were, I don’t know, we’re a step – I don’t know what
step we were in …”).
                                            31
delineation of wetlands.152 Rezoning also would have been required for Twin

Willows’ project on the Property.153

         By February 2019, MRA had completed a conceptual study, a boundary

survey and “95 percent [of] the topographic survey [and] were in the process of

locating ... wetland flags.”154 GTA had “completed a wetland delineation of the

[P]roperty” and were close to three-quarters done on the wetland delineation report

and plan.155 A Phase I environmental study had been completed.156 But, substantial

additional time and work was required to obtain the Approvals, since little work had

been performed on the traffic study (it was estimated to take a minimum of two years

to complete a traffic study and the permitting process for the Property).157 And, Mast

wanted additional soil borings for arsenic levels on the Property but took no steps to

obtain the borings.158




152
      Trial Tr. 69:11-21.
153
      Id. 115:3-10.
154
      See id. 59:2-6; id. 343:2-8.
155
   Id. 59:8-10; see JX91 (GTA October 15, 2018 invoice showing GTA had completed
100% of Wetland Delineation); JX116 (GTA March 13, 2019 invoice showing GTA had
completed 72.72% of the Wetland Delineation Report & Plan).
156
      See Trial Tr. 71:15-16; JX84; JX72.
157
     See Mast Dep. Tr. 42:4-12 (Twin Willows only held preliminary meetings with Kent
Conservation District); see also JX92; JX100; MDJ Tr. 5:4-6 (“As [of December 15, 2020],
... the process necessary to close is about half completed.”).
158
      Trial Tr. 365:22-23; id. 376:8-11; id., 380:15-18.
                                               32
         Twin Willows’ limited efforts do not support that it diligently – with a

heightened obligation – pursued the Approvals.159 Further, the evidence does not

show that Pritzkur’s or Gibbs’ conduct prevented Twin Willows from fulfilling its

obligations under the Agreement. It is judicially admitted that “Gibbs has made it

very difficult for Twin Willows to complete work at the Property in order to

complete the permitting process specified in the Agreement of Sale.”160 There were

incidents with Gibbs that impeded Twin Willows’ access to the Property at times.

However, the evidence shows that those incidents occurred when Twin Willows had

not complied with the Notice Condition.161 Pritzkur, in response to concerns about

Gibbs’ conduct, repeatedly offered to provide a police escort to prevent problems or

interference with Twin Willows’ Access Rights.162 Twin Willows asserts that

providing a police escort was not efficient, given that contractors’ plans change at




159
   Over the course of three years, it appears Twin Willows actively took steps to pursue
the Approvals for approximately seven months (July 2018 to January 2019), was barred
from the Property for approximately two months (February 2018 to April 2018), and made
limited efforts otherwise in pursuit of the Approvals. See supra notes 16-68 and
accompanying text.
160
      See supra notes 93-95 and accompanying text.
161
   Twin Willows specifically points to the November 2, 2018 incident as a denial of the
Access Rights. D.I. 138, at 7-10. But since Twin Willows failed to comply with the Notice
Condition for that entry onto the Property, it did not meet the Conditions, and its Access
Rights were not breached. See supra note 43 and accompanying text.
162
      See, e.g., JX23; JX67.
                                            33
the last minute.163 However, Twin Willows was obligated to provide 72 hours’

advance notice before entering the Property, so last-minute changes would have

implicated that Condition as well. Pritzkur offered to arrange for a police escort

whenever requested, and when the police were present, there were no issues with

access to the Property.164 Without advance notice, Pritzkur was unaware that Twin

Willows’ agents were going onto the Property and had no opportunity to work with

Gibbs in advance to prevent problems, or to accompany the agents onto the Property

to address problems that might arise.165

         Although Gibbs’ actions may have contributed to Twin Willows’ difficulties,

considering all of the circumstances, I do not find that Respondents’ actions, and

particularly Pritzkur’s actions (as Seller), prevented Twin Willows from performing

under the Agreement.166 When provided advance notice, Pritzkur permitted access

and addressed access issues, consistent with any obligations he had under the

implied covenant of good faith and fair dealings. In contrast, Twin Willows did not

meet its obligation to pursue the Approvals with good faith, diligent efforts. Its



163
   Trial Tr. 270:7-19 (Mast’s testimony that hiring state troopers as security “was the
probably the dumbest setup ever”).
164
      See id. 94:19-22.
165
      D.I. 106, Ex. CC (December 21, 2017 letter from Pritzker to Mast).
166
   And, with regard to the prevention doctrine, I consider that the Closing Obligation was
not actually conditioned upon obtaining the Approvals, so there was not failure of a
condition precedent. See supra notes 115-118, 122 and accompanying text.
                                             34
efforts were lackadaisical at best and left much to be accomplished in order to obtain

the Approvals, without the time available under the Agreement to do so.167 Thus,

Twin Willows’ failure to perform under the Agreement would have occurred

regardless of Pritzkur’s or Gibbs’ actions. Because I find that Respondents’ actions

did not prevent Twin Willows from performing under the Agreement, Twin Willows

defaulted on a material obligation in the Agreement when time remained of the

essence and it failed to close on the date specified in the Agreement, or by April 14,

2020.168 Therefore, Twin Willows has not shown by clear and convincing evidence

that there are on-going obligations under the Agreement that can be specifically

enforced, and Twin Willows is not entitled to specific performance.169

      3. Notice Condition was Not Modified by Waiver, Estoppel or Acquiescence

         Twin Willows argues that waiver, estoppel, or acquiescence apply to modify

the Notice Condition in the Agreement.170 Twin Willows first argues that Pritzkur


167
      See supra notes 157-158.
168
   Since the extended Permitting Period ended on March 14, 2020, the outside date for
closing under the Agreement was April 14, 2020. See Agreement, art. 4(a).
169
   The Agreement allocated the risk of not obtaining the Approvals to Buyer since Buyer
could proceed to settlement or terminate, regardless of whether it obtained the Approvals.
See id., arts. 3(b), 4(b). Because I find Twin Willows’ materially defaulted on other
grounds, I do not address Pritzkur’s argument regarding Twin Willows’ financial ability to
close by the outside date specified in the Agreement. See D.I. 153, at 17-18.
170
    D.I. 157, at 13-20. Twin Willows also claims that the obligation in the Agreement that
it provide quarterly written status reports was either waived or modified. Id., at 12, 16-17.
I do not address that issue since I do not rely on any alleged breach by Twin Willows with
regard to that requirement in my decision. In addition, the Agreement contains an anti-
waiver provision. Agreement, art. 13(d). “Delaware law recognizes [and enforces] the
                                             35
waived the Notice Condition by choosing not to act when Twin Willows did not

comply with the Notice Condition.171 “[Although] contractual requirements or

conditions may be waived, … the standards for proving waiver under Delaware law

are ‘quite exacting.’”172 “A party asserting waiver must demonstrate that (1) there

is a requirement or condition to be waived; (2) the waiving party knew of the

requirement or condition; and (3) the waiving party intended to waive that

requirement or condition.”173 “The facts relied upon to prove waiver must be

unequivocal.”174

         Here, Pritzkur brought up the requirement that Twin Willows comply with the

Notice Condition repeatedly over the course of the Agreement.175 Although Twin


important policy considerations underlying … anti-waiver provisions, … [b]ut when
applied to post-contract behavior, these principles do not prohibit the Court’s consideration
of subsequent promises, communications, or modifications to the express agreement.” In
re Coinmint, LLC, 261 A.3d 867, 896-97 (Del. Ch. 2021) (citations omitted). Therefore, I
consider Twin Willows’ arguments concerning post-contract behavior.
171
      D.I. 157, at 15-16.
172
    AeroGlobal Cap. Mgmt., LLC v. Cirrus Indus., Inc., 871 A.2d 428, 444 (Del. 2005)
(citation omitted).
173
      See Coinmint, 261 A.3d at 893 (citation omitted).
174
   Id. (quoting AeroGlobal Cap. Mgmt., 871 A.2d at 444) (internal quotation marks
omitted); see Simon-Mills II, LLC v. Kan Am USA XVI LP, 2017 WL 1191061, at *34 (Del.
Ch. Mar. 30, 2017); Dudizak v. Dudizak, 1975 WL 1251, at *3 (Del. Ch. Aug. 8, 1975).
175
   E.g., JX23; JX45; JX51; JX60; JX61; JX67; JX85. Mast testified that he and Pritzkur
spoke regularly on the telephone, suggesting that Pritzkur impliedly agreed to accept
notices by telephone. E.g., Trial Tr. 288:19-289:1; id. 290:16-24; id. 291:21-292:4; id.
358:12-18. I am unpersuaded by his testimony since Pritzkur repeatedly requested written
notice from Mast before Twin Willows’ entry on the Property, and Pritzkur’s fees’ affidavit
shows only infrequent telephonic communication between Mast and Pritzkur. See JX148.
                                              36
Willows points to Pritzkur’s testimony where Pritzkur indicated that he “[tried] to

work things out” with regard to the Agreement,176 the evidence does not show an

“unequivocal” intent to waive the Notice Condition.177 Indeed, if there was a

modification of the Notice Condition it was to expand the requirement – to include

a longer advance written notice to Gibbs as well as Pritzkur.178 Thus, Twin Willows’

waiver argument fails.

         Next, Twin Willows argues that quasi-estoppel applies and that Pritzkur

should be estopped from making “a strategic turn” by invoking the Notice

Condition.179 “Under Delaware law, the doctrine of quasi-estoppel applies ‘when it

would be unconscionable to allow a person to maintain a position inconsistent with

one to which he acquiesced, or from which he accepted a benefit. To constitute this

sort of estoppel the act of the party against whom the estoppel is sought must have

gained some advantage for himself or produced some disadvantage to another.’”180


176
    D.I. 157, at 15 (quoting Trial Tr. 467:15-468:1). In that same interaction, Pritzkur
reiterated that, even though there was an exchange of phone numbers between Mast and
Gibbs, “there was still the requirement of written notice, yes, in the contract.” Trial Tr.
466:4-16.
177
   I distinguish the case cited by Twin Willows, Prizm Grp., Inc. v. Anderson, 2010 WL
1850729 (Del. Ch. May 10, 2010), to support its argument. Unlike here, the evidence in
the Prizm case showed that a stockholder “consciously chose not to pursue any action,”
and cited specific instances in the trial exhibits and the trial transcript. Id., at *6.
178
      See supra notes 19, 30, 39, 41 and accompanying text (regarding two weeks’ notice).
179
      D.I. 157, at 17-18.
180
   RBC Cap. Markets, LLC v. Jervis, 129 A.3d 816, 872-73 (Del. 2015) (quotation
omitted).
                                             37
This theory similarly lacks support from the evidence – Pritzkur repeatedly invoked

the Notice Condition. Accordingly, Twin Willows’ estoppel argument fails.

         In addition, Twin Willows contends that “this is textbook acquiescence.”181

“The doctrine of acquiescence effectively works an estoppel: where a plaintiff has

remained silent with knowledge of her rights, and the defendant has knowledge of

the plaintiff's silence and relies on that silence to the defendant’s detriment, the

plaintiff will be estopped from seeking protection of those rights.”182 Twin Willows’

theory is that Pritzkur knew of the Notice Condition, knew that Twin Willows was

not strictly complying with that condition, failed to act regarding Twin Willows’

non-compliance, and asserts the Notice Condition only after Twin Willows

detrimentally relied on Pritzkur’s silence.183 Contrary to Twin Willows’ theory, the

evidence shows that Pritzkur repeatedly informed Mast and his attorney that

compliance with the Notice Condition was needed.184 Pritzkur, then, was not silent




181
   D.I. 157, at 18 (citing COPI of Del., Inc. v. Kelly, 1996 WL 633302 (Del. Ch. Oct. 25,
1996)).
182
   In re Coinmint, LLC, 261 A.3d 867, 895 (Del. Ch. 2021) (citing Lehman Brothers Hldgs.
Inc. v. Spanish Broad. Sys., Inc., 2014 WL 718430, at *9 (Del. Ch. Feb. 25, 2014)).
183
      D.I. 157, at 16-17.
184
   See supra notes 19, 23-25, 27, 30, 37 and accompanying text. Pritzkur also repeatedly
offered to provide a police escort and did provide one when it was requested. See supra
notes 20, 40, 45, 49 and accompanying text.
                                           38
about Twin Willows’ failure to comply with the Notice Condition, and Twin

Willows’ acquiescence theory fails to remove the Notice Condition.185

      4. Mogavero v. Greenberg does not Entitle Twin Willows to Relief

         Twin Willows relies on Mogavero v. Greenberg (“Mogavero”)186 to show that

that it is entitled to a 12 months’ extension of the Agreement because of the “repeated

interruptions to its permitting process” caused by Gibbs, and Pritzkur’s alleged

failure to secure Twin Willows’ access to the Property.187 It argues that the

circumstances here are practically identical to those in Mogavero.188 Mogavero

involved a sale agreement for real estate that required the subdivision of property

and defendants expressly agreed “to cooperate with [plaintiffs] and to execute and

deliver all necessary documents ... in connection with the application for the

permits.”189 When defendants unilaterally withdrew the subdivision application that

had been submitted by plaintiffs, the Court found that defendants “unreasonably

interfered with [plaintiffs’] efforts” under that agreement and failed to satisfy their



185
    The case cited by Twin Willows, COPI of Del., Inc. v. Kelly, 1996 WL 633302 (Del.
Ch. Oct. 25, 1996), is distinguishable since that case involved standards for a preliminary
injunction. Id. at *7.
186
      2007 WL 273843 (Del. Ch. Sept. 12, 2007).
187
      D.I. 138, at 14-22.
188
      Id., at 15 (“The distance between Mogavero and Twin Willows is vanishingly small.”).
189
   Mogavero, 2007 WL 293843, at *3. The Court determined that the contractual duty to
cooperate was “an enhanced and express imposition of the duty inherent in all contracts:
the duty of good faith and fair dealing.” Id., at *6 (citation omitted).
                                             39
contractual duty to cooperate.190 As relief, the Court ordered defendants to cooperate

with the subdivision application process and extended the agreement for one year.191

          In this case, unlike in Mogavero, Pritzkur had no express duty to cooperate

with Twin Willows and its inherent duty to act with good faith and dealing was

subject to the Conditions.192 Further, in Mogavero, plaintiffs’ performance was

expressly subject to obtaining the subdivision approvals while there is no such

condition precedent in this case. Thus, I distinguish Mogavero from this case and

find that Twin Willows is not entitled to the same relief as order in Mogavero.

C. Twin Willows did not Prove Damages

          Twin Willows also seeks damages for breach of contract.193              Lawrence

Respondents argue that the Agreement provides for an election of damages or

specific performance as a remedy.194 “Under Delaware law, the elements of a breach

of contract claim are: 1) a contractual obligation; 2) a breach of that obligation by



190
    Id., at *5, *8. The application would not be considered without defendants’ participation
in the application process. Id., at *5.
191
      Id., at *8.
192
      See supra note 131 and accompanying text.
193
   D.I. 1, ¶¶ 59-63 (Twin Willows’ breach of contract claim only sought equitable relief
as a remedy, although its prayer for relief asked for “attorney’s fees and damages”); see
also D.I. 149, at 10. Its briefing did not address the issue of damages. D.I. 138; D.I. 157.
Arguably, Twin Willows has waived any damages claim by not pursuing it in their
arguments, but I address this briefly for the sake of completeness.
194
   D.I. 135, at 12-13; D.I. 155, at 12. Twin Willows did not respond to this argument. See
D.I. 157.
                                             40
the defendant; and 3) resulting damage to the plaintiff.”195 First, I do not find in this

Report that Pritzkur breached any of his obligations under the Agreement. Further,

Twin Willows did not prove any damages resulting from any breach by Pritzkur.196

Therefore, Twin Willows’ claim for damages because of breach of contract fails.197

D. Attorneys’ Fees

          Twin Willows and Respondents seek attorney’s fees.198             Neither Twin

Willows nor Pritzkur addressed attorneys’ fees in their briefing.199 “Delaware

follows the ‘American Rule,’ which provides that each party is generally expected

to pay its own attorneys’ fees regardless of the outcome of the litigation.”200 Under

the American Rule, each party is normally responsible for their own attorney’s fees,

whatever the outcome of the litigation, absent express statutory language to the




195
      H-M Wexford LLC v. Encorp, Inc., 832 A.2d 129, 140 (Del. Ch. 2003) (citation omitted).
196
    Mast discussed payments he made over the course of the Agreement, see Trial Tr.
297:16-299:1, but the evidence indicated those expenditures were incurred consistent with
Twin Willows’ obligations under the Agreement (to pursue the Approvals with good faith,
diligent efforts) and not as a result of any breach committed by Pritzkur.
197
  Because I find that Twin Willows did not prove a damages claim, I need not reach the
Lawrence Respondent’s argument about the Agreement providing an election of remedies.
198
      D.I. 149, at 10, 11; see D.I. 1, ¶ 63.
199
    See D.I. 134; D.I. 138; D.I. 153; D.I. 157. The Lawrence Respondents asked that the
Court “reserve decision on attorneys’ fees claims for all parties until [Twin Willows’]
claims are finally determined.” D.I. 155, at 19.
200
   Shawe v. Elting, 157 A.3d 142, 149 (Del. 2017) (citation omitted); see also ATP Tour,
Inc. v. Deutscher Tennis Bund, 91 A.3d 554, 558 (Del. 2014); Mahani v. Edix Media Grp.,
Inc., 935 A.2d 242, 245 (Del. 2007).
                                               41
contrary or an equitable doctrine exception, such as the bad faith exception.201 “The

bad faith exception is applied in ‘extraordinary circumstances’ as a tool to deter

abusive litigation and to protect the integrity of the judicial process.” 202 I find that

there is no basis in this case to justify the extraordinary action of fee shifting and

that each party should their own fees in this litigation.203

                                 IV.    CONCLUSION

          For the reasons set forth above, I recommend that the Court enter judgment in

favor of Respondents and also decline to award attorneys’ fees. This is a Final

Master’s Report, and exceptions may be taken under Court of Chancery Rule 144.

          Stays of exceptions in the following Master’s Reports are LIFTED:

      • December 17, 2021 oral Final Master’s Report granting in part and denying
        in part the Joint Motion to Modify a Subpoena and for a Protective Order;204


201
    Delaware courts have awarded attorney’s fees for bad faith when “parties have
unnecessarily prolonged or delayed litigation, falsified records or knowingly asserted
frivolous claims.” Kaung v. Cole Nat. Corp., 884 A.2d 500, 506 (Del. 2005) (quoting
Johnston v. Arbitrium (Cayman Islands) Handels AG, 720 A.2d 542, 546 (Del. 1998))
(internal quotation marks omitted); see also RBC Capital Markets, LLC v. Jervis, 129 A.3d
816, 877 (Del. 2015) (citation omitted).
202
  Montgomery Cellular Holding Co. v. Dobler, 880 A.2d 206, 227 (Del. 2005) (citation
omitted).
203
   Although I ultimately conclude that Twin Willows’ position was not meritorious, its
position was not frivolous. See D.I. 38. In addition, I recognize that the parties have not
meaningfully briefed the issue of attorneys’ fees. However, since I find that the record is
clear that fee shifting would not be appropriate in this matter, I decline to defer
consideration of the attorneys’ fees issue, as Lawrence Respondents suggested. See D.I.
155, at 19.
204
      D.I. 81; D.I. 87.
                                            42
      • January 13, 2022 oral Final Master’s Report denying in part and granting in
        part Lawrence Respondents’ Motion for Protective Order;205

      • January 12, 2022 Order denying Twin Willows’ Motion for Leave to File a
        Motion for Summary Judgment;206

      • February 28, 2022 Final Master’s Report granting in party and denying in part
        Twin Willows’ Motion to Compel Production of Communications between
        Robert Penza, Esq. and Trustee Lewis Pritzkur;207 and

      • March 23, 2022 oral Final Master’s Report granting in part Twin Willows’
        Motion to Seal Certain Financial Information and Specify Confidential
        Treatment.208

Exceptions to those Reports may be taken under Court of Chancery Rule 144.




205
      D.I. 92; D.I. 96.
206
      D.I. 91.
207
      D.I. 127.
208
      Trial Tr. 11:7-16:8.
                                          43